Citation Nr: 0204731	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-43911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an increased rating for bilateral varicose 
veins, rated as 10 percent disabling prior to January 12, 
1998, and separately as 10 percent disabling for the right 
leg varicose veins and 10 percent disabling for the left leg 
varicose veins thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service April 1984 until June 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by internal hemorrhoids and a hemorrhoidal tag at 
1:o'clock without anemia, persistent bleeding, fissures, 
thrombotic hemorrhoids, or excessive redundant tissue.

2.  The veteran's bilateral varicose veins of the lower 
extremities are not manifested by superficial veins above the 
knee.  

3.  The varicose veins of each lower extremity are manifested 
by no more than intermittent edema.  

4.  The "new" rating criteria for evaluation of varicose 
veins (effective January 12, 1998) are more beneficial to the 
veteran than the "old" criteria (in effect prior to January 
12, 1998).


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the lower extremities, 
bilateral, in effect prior to January 12, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  1155, 
5107 (West 1991); 38 C.F.R. §§  4.1, 4.3, 4.10, 4.104, 
Diagnostic Code 7120 (prior to January 12, 1998); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the left lower extremity, in 
effect since January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the right lower extremity, in 
effect since January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted an increased 
rating for hemorrhoids and for bilateral varicose veins.  He 
maintains that his symptoms have increased in severity and 
the current disability evaluations do not adequately reflect 
the true severity of his disabilities.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute has been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, satisfy 
the requirement at Section 5103 of the new statute and that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claims.  Additionally 
the Board finds that the duties to assist provided under the 
new statute at Section 5103(a) have also been fulfilled and 
that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  The veteran has been provided VA examinations.  
He was scheduled for a personal hearing but he canceled.  The 
RO has advised the veteran of the evidence necessary to 
complete his claim, and there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claims.  No further assistance necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claims.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With these regulations and this Court decision in mind, the 
Board will address the issue of the evaluation of the present 
level of disability resulting from the veteran's service-
connected disabilities.

Hemorrhoids

Based on in-service treatment for hemorrhoids and VA 
examination, a December 1992 rating decision granted service 
connection and assigned a noncompensable rating for 
hemorrhoids under Diagnostic Code 7336.  The veteran has 
appealed a 1996 rating decision that continued the 
noncompensable rating.

Under Diagnostic Code 7336, a 20 percent rating is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent rating is warranted 
for irreducible, large or thrombotic hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
Noncompensable ratings are assigned for mild or moderate 
hemorrhoids.    

At the VA examinations in March 1996 and November 1999 the 
veteran reported a history of internal hemorrhoids.  On 
rectal examination, in March 1996, there were internal 
hemorrhoids and a hemorrhoidal tag at 6:o'clock.  The 
examiner indicated there was subsequent minimal bleeding, but 
no evidence of fissures, soiling, incontinence, diarrhea, 
tenesmus, hydration, malnutrition, anemia or fecal leakage.  
In November 1999, the veteran complained of episodes of 
rectal bleeding lasting from 3-4 days.  His bleeding usually 
resulted from the type of food he ingested, for example 
spices such as pepper.  Examination disclosed internal 
hemorrhoids and a hemorrhoidal tag at 1:o'clock.  There was 
no evidence of bleeding, fissures, anemia or fecal leakage.

Although the veteran complained of periodic recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, the presence of 
fissures, or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue.  Accordingly, the evidence shows 
that the veteran's hemorrhoids are no more than slight or 
moderate in severity, and thus do not satisfy the criteria for 
a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 
7336.

Bilateral Varicose Veins

Based on inservice treatment and VA examination, a December 
1992 rating decision granted service connection for bilateral 
varicose veins.  A noncompensable rating was assigned from 
February 1992 under Diagnostic Code 7120.  The veteran 
appealed an April 1996 rating decision that continued the 
noncompensable rating for bilateral varicose veins.

As discussed below, the rating criteria for varicose veins 
were changed, effective from January 12, 1998.  A September 
2000 rating action granted a 10 percent evaluation for 
bilateral varicose veins, effective October 1996 until 
January 11, 1998, under the rating criteria in effect prior 
to January 12, 1998.  Thereafter, the September 2000 rating 
action assigned separate 10 percent evaluations, under the 
new rating criteria, for the varicose veins of the left leg 
and of the right leg.  Although the disability evaluation was 
increased during the appeal, the issue of the disability 
evaluation of the bilateral varicose veins remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. VAOPGCPREC 3-2000 (April 10, 2000); 
see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).

Rating Criteria Prior to January 12, 1998

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral.  Bilateral 
varicose veins were rated 30 percent when moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation; 50 percent when severe, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation; and 60 
percent when pronounced, with the findings for the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg and Perth's tests, with 
ulceration and pigmentation.

In the instant case, the Board finds that a thorough review 
of the evidence on file does not warrant a disability rating 
in excess of 10 percent under the "old" version of Diagnostic 
Code 7120, in effect prior to January 12, 1998.  

The competent medical evidence has consistently shown, both 
before and since January 12, 1998, that the veteran's 
bilateral varicose veins of the lower extremities are located 
below the knee.  There is no evidence of varicose veins above 
the knee of either lower extremity.  At VA examination in 
March 1996, there were small 1/4 to 1/2-centimeter (cm.) 
wide, mild, tortuous, sacculated and dilated varicose veins, 
all below the knee.  There were no scars, discoloration, 
symptoms of pain, involvement of deep circulation, ulceration 
or cramping on exertion.  The Perthes and Trendelenburg tests 
were negative.  The veteran had mild grade I, non-pitting 
edema on the left leg above the ankle.  The diagnosis was 
residuals of bilateral, below the knee, varicose veins.

VA outpatient records dated in October 1996 show that the 
veteran complained of pain and a 1.5 x 1.5 cm. hematoma on 
the back of the left leg.  The diagnosis was chronic vein 
insufficiency.

To the extent the medical evidence indicates that the 
veteran's varicose veins were manifested by small mild 
varicose veins below the knees, the Board finds that it 
corresponds to the criteria for the 10 percent rating that 
was assigned by the RO for the period prior to January 12, 
1998.  38 C.F.R. § 4.104, Diagnostic Code 7120 (prior to 
January 12, 1998).

Rating Criteria since January 12, 1998

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The criteria for evaluation in effect subsequent to January 
12, 1998, provide for evaluation of each leg separately, with 
the ratings combined.  The Board finds that the criteria for 
a rating of 10 percent for each lower extremity, and no 
higher, are met pursuant to the criteria in effect from 
January 12, 1998.  

At VA examination in November 1999, the veteran reported that 
he felt a burning sensation in the calves at rest.  On 
prolonged standing or walking he experienced loss of 
circulation, burning pain and cramps.  On examination, there 
were 1-2 cm. dilated saccular, tortuous varicose veins.  
There was no involvement of deep circulation, edema, stasis 
pigmentation, ulcers, or eczema.  The Perthes and 
Trendelenburg tests were negative.  A duplex scan of the 
lower extremity revealed severe bilateral peripheral venous 
insufficiency at the common femoral, common superficial, 
popliteal and the left greater saphenous vein.  There were 
superficial varicosities below the left knee.   

A November 2000 private venous study report revealed, in the 
right leg, mild superficial venous insufficiency at the level 
of the calf in the greater saphenous vein, and superficial 
varicose veins visualized at the level of the calf.  For the 
left leg, there was severe superficial venous insufficiency 
along the greater and lesser saphenous veins, and the 
sapheno-femoral valve was incompetent.  In addition, 
superficial varicose veins were visualized at the level of 
the calf. 

The criteria for a higher rating, however, are not met, 
primarily because the record does not document the presence 
of persistent edema, which is required for the assignment of 
a higher rating.  Moreover, the record shows that the 
veteran's edema is relieved by elevation of his extremity.  
At the November 1999 VA examination the veteran reported that 
his edema was relieved by elevation of the extremities and by 
using compression hosiery.  In order to meet the criteria for 
the next higher rating there must be evidence of persistent 
edema that is incompletely relieved by elevation of the 
extremity.

Extraschedular Rating

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
At his November 1999 VA examination, the veteran reported 
that he was a physical education instructor.  He indicated 
that he was absent twice the previous year due to 
complication from his service-connected varicose veins.  He 
stated that his service-connected disability limited him in 
his job, in that it was difficult to demonstrate new skills 
to students.  The record does not show that his bilateral 
varicose vein disability markedly interfered with his 
employment, especially in light of the fact there was no 
objective evidence of significant functional impairment.  
Moreover, the record does not contain any documentation to 
show that he has lost an inordinate amount of time from his 
job as a result of his any of his service connected 
disabilities or that they otherwise markedly affect his 
ability to perform his job duties.  In short, he has not 
produced objective evidence that would indicate that the 
service-connected disabilities have interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
Although the veteran has ongoing problems with his varicose 
veins and hemorrhoids, his disability evaluations are 
commensurate with his reported symptoms.  There are no 
reported symptoms that would warrant extraschedular 
consideration.  Neither his statements nor the medical 
records indicate that his disabilities warrant the assignment 
of an extraschedular rating.


ORDER

A compensable evaluation for hemorrhoids is denied.

An increased rating for bilateral varicose veins is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

